DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed towards the use of a composition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanegae et al. (US 4,810,509).
Regarding Claim 1:  Kanegae discloses a yeast extract containing adenylic acid and guanylic acid [col. 2, lines 9-12].
However, claim 1 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 4:  Kanegae discloses as discussed in claim 1.  Kanegae discloses that the extract is yeast extract [abstract].  
Regarding Claim 5:  Kanegae discloses a yeast extract containing 1.4% adenylic acid and .2% guanylic acid [Ex. 4].
Claims 2, 3, 6, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (US 2006/0115517).
Regarding Claim 2:  Tsuchiya discloses a composition containing adenylic acid, guanylic acid, and glutamic acid and alanine [0041; 0020; 0042].
However, claim 2 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 3:  Tsuchiya discloses a composition containing adenylic acid, guanylic acid, glutamic acid, alanine, and succinic acid [0041; 0020; 0042, 0043].
However, claim 3 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 6:  Tsuchiya discloses as discussed above in claim 2.  Tsuchiya discloses that the glutamic acid is present from 1 to 2% [0020] and alanine is present at higher than .7% to an upper limit of 1.5% [0042].  
Regarding Claim 7:  Tsuchiya discloses as discussed above in claim 3.  Tsuchiya discloses that the succinic acid is present from 0.05% to 0.2% [0043].
Regarding Claim 20:  Tsuchiya discloses as discussed above in claim 2.  Tsuchiya discloses that the composition containing adenylic acid and guanylic acid at .0005% to .2% [0041].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanegae et al. (US 4,810,509) as applied to claim 1 above, and further in view of Tadashi et al. JP2007049989.
Regarding Claims 8 and 9:  Kanegae discloses as discussed above in claim 1.  Kanegae does not disclose, wherein the mushroom is selected from the edible mushroom group consisting of a shiitake (Lentinula edodes), button mushroom (Agaricus bisporus), porcino (Boletus spp.), enoki mushroom (Flammulina velutipes), white beech mushroom (Hypsizygus marmoreus), hon-shimeji (Lyophyllum shimeji), king oyster mushroom (Pleurotus eryngili), oyster mushroom (Pleurotus 
Tadashi discloses shiitake mushroom flavor and that the flavor is imparted by guanylic acid [pg. 2, last paragraph; pg.3, 2nd full paragraph].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the composition of Kanegae would have imparted a shiitake mushroom flavor since Tadashi discloses that guanylic acid imparts the flavor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanegae et al. (US 4,810,509) as applied to claim 1 above, and further in view of Matsumura et al. (US 2010/0028494).
Regarding Claim 10:   Kanegae discloses as discussed above in claim 1.  Kanegae does not disclose, wherein the free amino acid further comprises one or more free amino acids selected from the group consisting of arginine, lysine, and cysteine.
Matsumura discloses yeast extracts from Saccharomyces or Candida and that the yeast extract contains free amino acids specifically discloses arginine, lysine, and cysteine [0036; 0082; Table 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the composition of Kanegae would have contained free amino acids including arginine since Matsumura discloses yeast extract from Saccharomyces or Candida.
Claims 11, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanegae et al. (US 4,810,509) in view of Huang et al. (CN 101617808 Derwent Abstract).
Regarding Claims 11 and 14:  Kanegae discloses a method comprising a yeast extract containing adenylic acid and guanylic acid [col. 2, lines 9-12].  Kanegae discloses the extract in a food [col. 4, lines 44-45].
Kanegae does not disclose a food or beverage comprising a mushroom or mushroom extracted substance.
	Huang discloses a mushroom powder containing a yeast extract and 5’ ribonucleotides [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Kanegae to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, claim 11 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 15:  Kanegae discloses as discussed above in claim 11.  Kanegae discloses a yeast extract containing 1.4% adenylic acid and .2% guanylic acid [Ex. 4].
Regarding Claim 16:  Kanegae discloses a method comprising a yeast extract containing adenylic acid and guanylic acid [col. 2, lines 9-12].  Kanegae discloses the extract in a food [col. 4, lines 44-45].
Kanegae does not disclose a method of making a food or beverage comprising a mushroom or mushroom extracted substance.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Kanegae to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, claim 16 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2006/0115517) in view of Huang et al. (CN 101617808 Derwent Abstract).
Regarding Claim 12:  Tsuchiya discloses a method containing adenylic acid, guanylic acid, and glutamic acid and alanine [0041; 0020; 0042].
Tsuchiya does not disclose a food or beverage comprising a mushroom or mushroom extracted substance.
Huang discloses a mushroom powder containing a yeast extract and 5’ribonucleotides [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.

Regarding Claim 13:  Tsuchiya discloses a method containing adenylic acid, guanylic acid, glutamic acid, alanine, and succinic acid [0041; 0020; 0042, 0043].
Tsuchiya does not disclose a food or beverage comprising a mushroom or mushroom extracted substance.
Huang discloses a mushroom powder containing a yeast extract and 5’ ribonucleotides [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Tsuchiya to include the yeast extract in a mushroom powder as in Huang to help enhance the mushroom flavor powder.
Further, claim 13 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2006/0115517) as applied to claims 2 and 3 above and in further view of Siegel et al. (US 2009/0041872).
Regarding Claims 18 and 19:  Tsuchiya discloses as discussed above in claims 2 and 4.  Tsuchiya does not disclose that the composition is a yeast extract.
Sigel discloses that yeast extracts contain nucleotides, free amino acids, glutamine, alanine, and succinic acid [0038-0041].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Tsuchiya to provide it in the form of a yeast extract as in Siegel since Siegel discloses that the components in the claimed composition are found in yeast extracts and deriving the components from a natural source would be desirable to consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/Felicia C Turner/            Primary Examiner, Art Unit 1793